Exhibit 10.1

SECOND AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

This Second Amendment to Revolving Credit, Term Loan and Security Agreement
(this “Second Amendment”) is dated this 23rd day of October, 2017, by and among
UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation
(“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware limited liability
company (“Dunkirk”), NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware limited
liability company (“North Jackson”) (Universal, Dunkirk, North Jackson are
collectively, the “Borrowers”, and each a “Borrower”), the LENDERS party hereto,
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), in its capacity as administrative
agent for the Lenders (hereinafter referred to in such capacity as the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors party thereto, the Lenders, the
Administrative Agent, PNC and BANK OF AMERICA, N.A., as co-collateral agents for
Lenders entered into that certain Revolving Credit, Term Loan and Security
Agreement, dated as of January 21, 2016, as amended by that certain First
Amendment to Revolving Credit, Term Loan and Security Agreement, dated May 12,
2017 (as further amended, modified, supplemented, extended, renewed or restated
from time to time, the “Credit Agreement”); and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement, and the Lenders and the Administrative Agent agree to permit such
amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context herein clearly indicates otherwise.

2.    Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definitions in their appropriate alphabetical order:

“Dunkirk Project” shall mean a new stand-alone steel bar finishing line to be
installed by Dunkirk at 830 Brigham Road in Dunkirk, NY.

“Dunkirk Project Capital Expenditures” shall mean Capital Expenditures incurred
by any Borrower using the proceeds of Revolving Advances in connection with the
Dunkirk Project (but excluding the initial down payment to be made in connection
therewith in the amount of One Million and 00/100 Dollars ($1,000,000.00);
provided that any such expense shall only constitute Dunkirk Project Capital
Expenditures to the extent that



--------------------------------------------------------------------------------

the applicable request for such Revolving Advances is accompanied by invoice(s)
and/or other documentation evidencing the incurrence of such Capital
Expenditures in form and substance satisfactory to the Administrative Agent.

“Second Amendment Closing Date” shall mean October 23, 2017.

3.    The definition of “Applicable Margin” set forth in Section 1.2 of the
Credit Agreement is hereby amended by deleting the pricing table set forth
therein and the paragraph immediately following such pricing table, in their
entirety, and in their stead inserting the following:

 

Level

  

Leverage Ratio

   Applicable
Revolver
Margins for
LIBOR Rate
Loans     Applicable
Revolver
Margins for
Domestic
Rate Loans     Applicable
Term
Margins for
LIBOR Rate
Loans     Applicable
Term
Margins for
Domestic
Rate Loans  

1

   <1.50:1.00      1.50 %      0.50 %      2.00 %      1.00 % 

2

   ³ 1.50:1:00 and <2.25:1.00      1.75 %      0.75 %      2.25 %      1.25 % 

3

   ³ 2.25:1:00 and <3.00:1.00      2.00 %      1.00 %      2.50 %      1.50 % 

4

   ³ 3.00:1:00 and <4.00:1.00      2.50 %      1.50 %      3.00 %      2.00 % 

5

   ³ 4.00:1:00      3.00 %      2.00 %      3.50 %      2.50 % 

The Applicable Margin as of the Second Amendment Closing Date shall be based
upon the percentages associated with Level 3 pricing in the pricing grid above,
and such Applicable Margin shall remain in effect until the first Adjustment
Date occurring after the Second Amendment Closing Date.

4.    Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

“Availability Block” shall mean Six Million Five Hundred Thousand and 00/100
Dollars ($6,500,000.00); provided that such amount shall be reduced on a
dollar-for-dollar basis by the amount of any Dunkirk Project Capital
Expenditures; provided further that notwithstanding the foregoing, the
Availability Block shall never be less than $0.00. Upon completion and
acceptance by the Co-Collateral Agents of an equipment or Real Property
Collateral appraisal in accordance with Section 4.7, the Co-Collateral Agents
shall have the right, in their sole discretion upon written notice to the
Borrowing Agent, to increase the Availability Block by the

 

- 2 -



--------------------------------------------------------------------------------

positive difference, if any, between (A) One Million Five Hundred Thousand and
00/100 Dollars ($1,500,000.00), minus (B) the difference between (x) the sum of
(i) eighty-five percent (85%) of the net orderly liquidation value of the
equipment, (ii) fifty percent (50%) of the fair market value of the Real
Property Collateral, and (iii) the then current Availability Block, minus
(y) the then current outstanding principal balance of the Term Loan.

“Unfunded Capital Expenditures” shall mean all Capital Expenditures of the Loan
Parties on a consolidated basis other than those made utilizing the proceeds
from financing provided by the applicable seller or third party lenders or
proceeds from equity issuances, asset sales or insurance proceeds. For the
avoidance of doubt, Capital Expenditures made utilizing Revolving Advances
(excluding Dunkirk Project Capital Expenditures, which shall not constitute
Unfunded Capital Expenditures) shall be deemed Unfunded Capital Expenditures.

5.    The definition of “Permitted Payment Conditions” set forth in Section 1.2
of the Credit Agreement is hereby amended by deleting the reference therein to
“twenty-five percent (25%)” and in its stead inserting a reference to “twenty
percent (20%)”.

6.    Section 2.1(a)(A)(y)(ii) of the Credit Agreement is hereby amended by
deleting the reference therein to “seventy percent (70%)” and in its stead
inserting a reference to “seventy-five percent (75%)”.

7.    Section 2.20 of the Credit Agreement is hereby amended by deleting the
reference set forth in clause (a) therein to “other than Inventory in the
Ordinary Course of Business” and in its stead inserting a reference to “other
than pursuant to sub-clauses (a) and (b) of clause (i) of Section 7.1(b)”.

8.    Section 2.20 of the Credit Agreement is hereby amended by adding the
following new sentence to the end of clause (c) thereof:

Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing on the date such prepayment would otherwise be due
hereunder, for the fiscal year ending December 31, 2017 only, the Excess Cash
Flow Percentage shall be reduced to (x) twenty five (25%) if the Leverage Ratio
reflected in the applicable financial statements referred to herein for such
fiscal year is greater than or equal to 2.5 to 1.0, and (y) twelve and one-half
percent (12.5%) if the Leverage Ratio reflected in the applicable financial
statements referred to herein for such fiscal year is less than 2.5 to 1.0.

 

- 3 -



--------------------------------------------------------------------------------

9.    The first (1st) sentence of Section 4.7 of the Credit Agreement is hereby
deleted in its entirety, and in its stead is inserted the following:

Co-Collateral Agents may, in their sole discretion, exercised in a commercially
reasonable manner, at any time after the Closing Date and from time to time,
engage the services of an independent appraisal firm or firms of reputable
standing, satisfactory to Co-Collateral Agents, for the purpose of appraising
the then current values of Loan Parties’ assets; provided that (i) no more than
one (1) Inventory appraisal per fiscal year, one (1) equipment appraisal per
fiscal year and one (1) Real Property appraisal per fiscal year shall be at the
Loan Party’s expense, (ii) each inventory appraisal shall include physical
inspections of the Loan Parties’ locations accounting for 50% or more of the
appraised net orderly liquidation value of inventory and (iii) notwithstanding
the foregoing, (A) there shall be no limitation on the number or frequency of
such appraisals at the Loan Parties’ expense if an Event of Default has occurred
and is continuing and (B) any such appraisal on the Inventory of the Loan
Parties initiated during any applicable FE/Appraisal Trigger Period shall be at
the Loan Party’s expense.

10.    Section 7.1(b) of the Credit Agreement is hereby amended by deleting
clause (i) set forth therein in its entirety and in its stead inserting the
following:

(i) (a) the sale of Inventory in the Ordinary Course of Business, (b) the
disposition or transfer of components of the existing bar finishing equipment
and related assets being replaced by assets purchased in connection with the
Dunkirk Project and (c) the disposition or transfer of obsolete and worn-out
equipment and equipment no longer used or useful in the reasonable judgment of
the Loan Parties and in the Ordinary Course of Business during any fiscal year
having an aggregate fair market value of not more than One Million and 00/100
Dollars ($1,000,000.00) and only to the extent that (x) the proceeds of any such
disposition are used within 180 days of the receipt thereof to acquire
replacement equipment which is subject to Administrative Agent’s first priority
security interest or (y) the proceeds of which are remitted to Administrative
Agent to be applied pursuant to Section 2.20,

11.    The provisions of Sections 2 through 10 of this Second Amendment shall
not become effective until the Administrative Agent shall have received the
following items, each in form and substance acceptable to the Administrative
Agent and its counsel:

(a)     this Second Amendment, duly executed by the Borrowers, the Lenders and
the Administrative Agent;

(b)     an amendment to the Fee Letter executed prior to the Closing Date;

 

- 4 -



--------------------------------------------------------------------------------

(c)     payment of all fees and expenses owed to the Administrative Agent, and
the Administrative Agent’s counsel in connection with this Second Amendment and
the Credit Agreement; and

(d)     such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

12.    Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

13.    Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this Second Amendment, continues to secure the Obligations.

14.    Each Loan Party represents and warrants to each Agent and each of the
Lenders as follows: (i) such Loan Party has the full power to enter into,
execute, deliver and carry out this Second Amendment and all such actions have
been duly authorized by all necessary proceedings on its part, (ii) neither the
execution and delivery of this Second Amendment by such Loan Party nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by any of them will conflict with, constitute a
default under or result in any breach of (a) such Loan Party’s Organizational
Documents or (b) any Law or any Material Contract or instrument or order, writ,
judgment, injunction or decree to which such Loan Party is a party or by which
it is bound or to which it is subject, or result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of such Loan Party, and (iii) this Second Amendment has been
duly and validly executed and delivered by such Loan Party and constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except to the extent that
enforceability of this Second Amendment may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

15.    Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Second Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this Second Amendment.

16.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

 

- 5 -



--------------------------------------------------------------------------------

17.    The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of the Agents or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different
circumstances. This Second Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. This Second Amendment amends the Credit Agreement and is not a novation
thereof. Nothing expressed or implied in this Second Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
of any Borrower or any Guarantor under the Credit Agreement or any Other
Document from any of its obligations and liabilities thereunder.

18.    This Second Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

19.    This Second Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Second Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Second Amendment on the
day and year first above written.

 

    BORROWERS: WITNESS:     UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

/s/ Paul A. McGrath

    By:  

/s/ Ross C. Wilkin

  (SEAL)     Name:   Ross C. Wilkin       Title:   V.P. Finance, CFO & Treasurer
  WITNESS:     DUNKIRK SPECIALTY STEEL, LLC     By:  

/s/ Ross C. Wilkin

  (SEAL)

/s/ Paul A. McGrath

    Name:   Ross C. Wilkin       Title:   Executive Officer   WITNESS:     NORTH
JACKSON SPECIALTY STEEL, LLC

/s/ Paul A. McGrath

    By:  

/s/ Ross C. Wilkin

  (SEAL)     Name:   Ross C. Wilkin       Title:   Treasurer  



--------------------------------------------------------------------------------

AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:

 

/s/ David B. Thayer

Name:

 

David B. Thayer

Title:

 

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Christy Bowen

Name:   Christy Bowen Title:   Vice President